Order, Supreme Court, New York County (Carol Berkman, J.), entered on or about May 2, 2005, which adjudicated defendant a level three sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The People met their burden of establishing, by clear and convincing evidence, risk factors bearing sufficient total points to support a level three sex offender adjudication. These risk factors were properly established through reliable documentary evidence (see e.g. People v Conway, 47 AD3d 492 [2008], lv denied 10 NY3d 708 [2008]). The court’s assessment of points under the acceptance of responsibility and conduct while confined factors was appropriate, since defendant’s purported acceptance of responsibility or attempts to do so were not genuine, and since he engaged in sexually inappropriate behavior while incarcerated. We have considered and rejected defendant’s remaining claims. Concur—Gonzalez, EJ., Nardelli, Catterson, Moskowitz and Renwick, JJ.